





Exhibit 10.2









SLOT AND GATE SECURITY AGREEMENT
Between
JETBLUE AIRWAYS CORPORATION,
as Grantor,
and
CITIBANK, N.A.,
as Administrative Agent
__________________________________
Dated as of April 23, 2013
__________________________________







i



--------------------------------------------------------------------------------





Exhibit 10.2





Table of Contents
Page


Section 1.
Pledge    3

Section 2.
Security for Obligations    5

Section 3.
No Release    5

Section 4.
Representations, Warranties and Covenants    5

Section 5.
Supplements, Further Assurances    7

Section 6.
Provisions Concerning Collateral    7

Section 7.
Administrative Agent Appointed Attorney-in-Fact    9

Section 8.
Administrative Agent May Perform    9

Section 9.
The Administrative Agent    10

Section 10.
Events of Default, Remedies    10

Section 11.
Application of Proceeds    12

Section 12.
No Waiver; Discontinuance of Proceeding    12

Section 13.
Amendments, etc.    13

Section 14.
Termination; Release    13


ii

--------------------------------------------------------------------------------





Exhibit 10.2



Section 15.
Definitions    14

Section 16.
Notices    16

Section 17.
Continuing Security Interest; Transfer of Loans    17

Section 18.
Governing Law    17

Section 19.
Consent to Jurisdiction and Service of Process    18

Section 20.
Security Interest Absolute    18

Section 21.
Severability of Provisions    18

Section 22.
Headings    18

Section 23.
Execution in Counterparts    19

Section 24.
Successors and Assigns    19

Section 25.
Construction of Schedule I    19

Section 26.
Rules of Interpretation    19

Section 27.
Intercreditor Agreement    19



Schedule I – Pledged Slots


Schedule II – Excluded Slots









iii

--------------------------------------------------------------------------------





Exhibit 10.2





SLOT AND GATE SECURITY AGREEMENT


SLOT AND GATE SECURITY AGREEMENT, dated as of April 23, 2013 (as amended,
modified or supplemented from time to time, the “Agreement”), between JETBLUE
AIRWAYS CORPORATION, a Delaware corporation (together with its permitted
successors and assigns, the “Grantor”) and CITIBANK, N.A., as Administrative
Agent (together with its successors and permitted assigns, the “Administrative
Agent”), for the benefit of the Secured Parties. Except as otherwise defined
herein, terms used herein and defined in the Credit Agreement shall be used
herein as therein defined.
W I T N E S S E T H:
WHEREAS, the Grantor and the Administrative Agent are parties to (i) that
certain Credit and Guaranty Agreement dated as of April 23, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Grantor, as Borrower, the subsidiaries of the
Grantor party thereto, as guarantors, the Lenders party thereto, and the
Administrative Agent; and
WHEREAS, pursuant to the Credit Agreement, the Grantor has agreed to grant a
continuing Lien on the Collateral (as defined below) to secure the Obligations;
NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
Section 1.Pledge. The Grantor hereby pledges to the Administrative Agent and
grants to the Administrative Agent for the benefit of the Secured Parties a
security interest in all of the following (the “Collateral”), to secure all of
the Obligations:
(i)    all of the right, title and interest of the Grantor in, to and under the
Pledged Slots, the Pledged Historical Rights and the Pledged Gate Leaseholds
from time to time; and
(ii)    all of the right, title and interest of the Grantor in, to and under all
Proceeds of any and all of the foregoing (including, without limitation, all
Proceeds (of any kind) received or to be received by the Grantor upon the
transfer or other such disposition of such Collateral notwithstanding whether
the pledge and grant of the security interest in such Collateral is legally
effective under applicable law);
provided, however, that notwithstanding any other provision of this Agreement,
(1) if a Transfer Restriction would be applicable to the creation of a security
interest in any asset described in clause (i) of the first sentence of this
Section 1 (other than any FAA Slot or Pledged Historical Rights), such asset
shall not be subject to the security interest created by this Agreement and
shall not be treated as Collateral for purposes hereof and (2) if any Transfer
Restriction applies to the transfer or assignment of (but not the creation of a
security interest in) any of the right, title or interest referred to in
clause (i) of the first sentence of this Section 1, any provision of this
Agreement permitting the Administrative Agent to cause the Grantor to transfer
or assign to it or any other person any of the Grantor’s right, title or
interest in any such Collateral (and any right the Administrative Agent may have
under applicable law to do so by virtue of the security interest granted to it
under this Agreement) shall be subject to such Transfer Restriction; provided,
however, that following an Event of Default, at the direction of the
Administrative Agent, the Grantor shall use commercially reasonable efforts to
obtain any and all approvals and consents required for the transfer of any
Collateral subject to a Transfer Restriction referred to in clause (2) of the
preceding proviso. As used herein, “Transfer Restriction” means any restriction
or consent requirement relating to the transfer or assignment by the Grantor of,
or the grant by the Grantor of a security interest in, any right, title or
interest in any type of property or any claim, right or benefit arising
thereunder or resulting therefrom, if an attempted transfer or assignment
thereof (or the grant of a security interest therein) without the consent of any
third party would (i) constitute a violation of the terms under which the
Grantor was granted such right, title or interest (or the Grantor’s interest in
any agreement or license related thereto), (ii) entitle any Governmental
Authority or third party to terminate or suspend any such right, title or
interest (or the Grantor’s interest in any agreement or license related
thereto), or (iii) violate any applicable law, rule or regulation, except, in
any case, to the extent such “Transfer Restriction” shall be rendered
ineffective (both to the extent that it (x) prohibits, restricts or requires
consent and (y) gives rise to a default, breach, right of recoupment, claim,
defense, termination, right of termination or remedy) by virtue of any
applicable law, including Sections 9-406, 9-407, 9-408 or 9-409 of the UCC as in
effect, from time to time, in the State of New York, to the extent applicable
(or any corresponding sections of the UCC in a jurisdiction other than the State
of New York to the extent applicable). It is the intent of the parties hereto
that the Administrative Agent shall have a perfected and first-priority Lien
(subject only to Liens permitted by the Loan Documents) on the Pledged Slots and
Pledged Historical Rights and that the Administrative Agent shall be entitled to
all the rights, priorities and benefits afforded by the UCC as enacted in any
relevant jurisdiction to perfected security interests therein.
Section 2.    Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the Obligations.
Section 3.    No Release. Nothing set forth in this Agreement shall relieve the
Grantor from the performance of any term, covenant, condition or agreement on
the Grantor’s part to be performed or observed under or in respect of any of the
Collateral or from any liability to any Person under or in respect of any of the
Collateral or impose any obligation on the Administrative Agent or any Secured
Party to perform or observe any such term, covenant, condition or agreement on
the Grantor’s part to be so performed or observed or impose any liability on the
Administrative Agent or any Secured Party for any act or omission on the part of
the Grantor relating thereto or for any breach of any representation or warranty
on the part of the Grantor contained in this Agreement, or in respect of the
Collateral or made in connection herewith or therewith. This Section 3 shall
survive the termination of this Agreement and the discharge of the Grantor’s
other obligations hereunder and under the Loan Documents.
Section 4.    Representations, Warranties and Covenants. (a) The Grantor
represents and warrants as follows:
(i)    All filings necessary or reasonably requested by the Administrative Agent
to create, preserve, protect and perfect the security interests granted by the
Grantor to the Administrative Agent for the benefit of the Secured Parties in
respect of the Collateral have been accomplished by the Grantor to the extent
that such security interests can be perfected by filings under the UCC. The
security interests granted to the Administrative Agent for the benefit of the
Secured Parties pursuant to this Agreement in and to the Collateral constitute
and hereafter at all times shall constitute a perfected security interest
therein superior and prior to the rights of all other Persons therein, subject,
in the case of priority only, only to Permitted Liens, to the extent such
perfection and priority can be obtained by filings under the UCC, and the
Administrative Agent is entitled with respect to such perfected security
interest to all the rights, priorities and benefits afforded by the UCC as
enacted in any relevant jurisdiction to perfected security interests.
(ii)    There are no filings, registrations or recordings necessary to create,
preserve, protect or perfect the security interests granted by the Grantor to
the Administrative Agent for the benefit of the Secured Parties in respect of
the Collateral under Title 49.
(iii)    The Grantor is, and as to Collateral acquired by it from time to time
after the date hereof the Grantor will be, the holder of all Collateral free
from any Lien except for (1) the Lien and security interest created by this
Agreement and (2) Liens permitted by the Loan Documents.
(iv)    Except for filings in respect of Liens which have been satisfied and
filings in respect of Liens that are permitted under the Loan Documents, the
Grantor has not filed or consented to the filing of any financing statement or
analogous document under the UCC or any other applicable laws covering its
Collateral, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect.
(v)    The chief executive office of the Grantor as of the date of this
Agreement is located at 27-01 Queens Plaza North, Long Island City, New York
11101.
(vi)    Set forth on Schedule I is a true, correct and complete list of the
Grantor’s FAA Slots at LaGuardia Airport, Ronald Reagan Washington National
Airport, Newark Liberty International Airport and John F. Kennedy International
Airport that are included in the Collateral as Pledged Slots as of the Closing
Date. The Grantor holds the Pledged Slots pursuant to authority granted by the
applicable Governmental Authorities, and there exists no material violation of
the terms, conditions or limitations of any rule, regulation or order of the
applicable Governmental Authorities regarding such Pledged Slots or any
provisions of law applicable to such Pledged Slots that gives any applicable
Governmental Authority the right to terminate, cancel, withdraw or modify the
rights of the Grantor in any such Pledged Slots.
(vii)    The Grantor holds its Pledged Gate Leaseholds pursuant to authority
granted by the applicable Airport Authority and there exists no material
violation of the regulations, terms, conditions or limitations of the relevant
Airport Authority applicable to any Pledged Gate Leasehold or any provision of
law applicable to the Pledged Gate Leasehold that gives any applicable Airport
Authority the right to terminate, cancel, withdraw or modify the rights of the
Grantor in any such Pledged Gate Leasehold.
(viii)    The Grantor is an “air carrier” within the meaning of Section 40102 of
Title 49 and holds a certificate under Section 41102 of Title 49. The Grantor
holds an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49. The Grantor is a “citizen of the United States” as defined in Section
40102(a)(15) of Title 49 and as that statutory provision has been interpreted by
the DOT pursuant to its policies (a “United States Citizen”). The Grantor
possesses all necessary certificates, franchises, licenses, permits, rights,
designations, authorizations, exemptions, concessions, frequencies and consents
of any Governmental Authority which relate to the operation of the routes flown
by it and the conduct of its business and operations as currently conducted
except where failure to so possess would not, in the aggregate, have a Material
Adverse Effect.
(ix)    The Grantor has full corporate power and authority and legal right to
pledge all of the Collateral pursuant to this Agreement.
(x)    Except for matters that would not reasonably be expected to result in a
Material Adverse Effect, no consent of any other party (including, without
limitation, stockholders or creditors of the Grantor), and no consent,
authorization, approval, or other action by, and (except in connection with the
perfection of the Lien created hereby) no notice to or filing with, any
Governmental Authority or other Person is required either (x) for the pledge by
the Grantor of the Collateral pursuant to this Agreement or for the execution,
delivery or performance of this Agreement or (y) for the exercise by the
Administrative Agent of the rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement (except for
matters relating to judicial proceedings); provided, however, that (A) the
Pledged Slots (other than certain Pledged Slots at Ronald Reagan Washington
National Airport) may not be transferred (other than the lease or trade of, or
the grant or pledge of a security interest in, such Pledged Slots) and (B) the
transfer of Pledged Gate Leaseholds may be subject to the foregoing actions by
Governmental Authorities or Airport Authorities, aviation authorities, air
carriers or other lessors.
(xi)    This Agreement is made with full recourse to the Grantor and pursuant to
and upon all the warranties, representations, covenants and agreements on the
part of the Grantor contained herein.
(b)    The Grantor covenants and agrees with the Administrative Agent that from
and after the date of this Agreement and until the Security Agreement
Termination Date as follows:
(i)    The Grantor shall use commercially reasonable efforts to defend the
Collateral against any and all claims and demands of all Persons at any time
claiming any interest therein adverse to the Administrative Agent or any Secured
Party (other than Permitted Liens).
(i)    The Grantor shall not execute or authorize to be filed in any public
office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) relating to the Collateral,
except financing statements (or similar statements or instruments of
registration under the law of any jurisdiction) filed or to be filed in respect
of and covering the security interests granted hereby by the Grantor and except
with respect to Permitted Liens.
(ii)    The Grantor shall give to the Administrative Agent timely written notice
(but in any event not later than 30 days prior to the expiration of the period
of time specified under applicable law to prevent lapse of perfection) of any
(a) change in its jurisdiction of incorporation, or (b) change in its name,
identity or corporate or other organizational structure to such an extent that
any UCC financing statement filed by the Administrative Agent in connection with
this Agreement would become misleading; and the Grantor shall, in each case,
provide such other information in connection therewith as the Administrative
Agent may reasonably request and shall take all action reasonably satisfactory
to the Administrative Agent to maintain the perfection and priority of the
security interest of the Administrative Agent on behalf of the Secured Parties
in the Collateral intended to be granted hereby.
Section 5.    Supplements, Further Assurances. The Grantor agrees that at any
time and from time to time, at the reasonable expense of the Grantor, the
Grantor will promptly execute, acknowledge and deliver all further security
documents, instruments, certificates, notices and other documents, and take all
further action that the Administrative Agent may reasonably request in order to
create, perfect, protect, assure and enforce any security interest granted or
purported to be granted or intended to be granted hereby under the laws of the
United States or any state thereof or, after the occurrence and during the
continuance of an Event of Default, to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder or under the Loan
Documents to which it is a party with respect to any Collateral.
Section 6.    Provisions Concerning Collateral.
(i)    Financing Statements. The Grantor hereby authorizes the Administrative
Agent, at any time and from time to time, to file or record such financing
statements which reasonably describe the Collateral and amendments thereto, in
the form provided to it by the Grantor, as may from time to time be required or
necessary to grant, continue and maintain a valid, enforceable, first priority
security interest (subject only to Liens permitted by the Loan Documents) in the
Collateral as provided herein (to the extent such perfection and priority can be
obtained by filing a UCC financing statement), all in accordance with the UCC as
enacted in any and all relevant jurisdictions or any other relevant law of the
United States or any state thereof. The Grantor shall pay any applicable filing
fees and other reasonable out-of-pocket expenses related to the filing of such
financing statements and amendments thereto. The Administrative Agent hereby
authorizes the Grantor to file (i) financing statements and amendments to
financing statements filed on the date hereof in each case adding Collateral and
(ii) continuation statements of any financing statement naming the
Administrative Agent, as secured party, and the Grantor, as debtor, in each case
filed pursuant to the terms of this Agreement and the other Loan Documents. For
the avoidance of doubt, the Administrative Agent shall not be responsible for
the filing of any continuation statements of any financing statements referred
to herein.
(ii)    Compliance with Laws and Regulations. Except for matters that would not
reasonably be expected to result in a Collateral Material Adverse Effect, the
Grantor shall comply with all laws, ordinances, orders, rules, regulations, and
requirements of all federal, state, municipal or other governmental or
quasi-governmental authorities or bodies, then applicable to the Collateral (or
any part thereof) and/or the use thereof by the Grantor, of every nature and
kind (the “Requirements”) whether or not such Requirements shall now exist or
shall hereafter be enacted or promulgated and whether or not the same may be
said to be within the present contemplation of the parties hereto.
Notwithstanding the foregoing, if the Grantor in good faith contests a
Requirement, it shall not be obligated to comply with such Requirement to the
extent such non-compliance or deferral is consistent with law and does not have
a Collateral Material Adverse Effect.
(iii)    Notice of Laws. The Grantor agrees to give the Administrative Agent
notice of any violations of any Requirement with respect to the Collateral or
the Grantor’s use thereof that may reasonably be expected to have a Collateral
Material Adverse Effect within fifteen (15) Business Days after the Grantor
obtains knowledge of such violation.
(iv)    Updated Schedules in connection with Collateral Additions, Dispositions
or Releases. The Grantor shall deliver or cause to be delivered within
forty-five (45) days of the end of June and December of each year (commencing in
June of 2013), and may from time to time deliver or cause to be delivered, to
the Administrative Agent an updated Schedule I or Schedule II to replace the
then-existing Schedule I or Schedule II, respectively, in each case to reflect:
(a)    any release of Pledged Slots from the security interest granted hereunder
in connection with a Disposition (other than any returns of Pledged Slots to the
FAA) permitted under Section 6.04 of the Credit Agreement;
(b)    any release of Pledged Slots from the security interest granted hereunder
pursuant to Section 6.09(c) of the Credit Agreement; and
(c)    any designation of Excluded Slots as Pledged Slots;
provided that the Grantor shall not be required to deliver or cause to be
delivered an updated Schedule I or Schedule II in accordance with this Section
6(iv) if none of the events described in paragraphs (a), (b) and (c) above have
occurred that affects the information in such Schedule since an updated version
of such Schedule was previously delivered in accordance with this Section 6(iv)
or, if no updated version of such Schedule has yet been delivered in accordance
with this Section 6(iv), since the date of this Agreement.
(v)    Permitted Dispositions. Any or all of the Collateral may be sold, leased,
conveyed, transferred or otherwise disposed of, subject to the terms of the
Credit Agreement.
Section 7.    Administrative Agent Appointed Attorney-in-Fact. The Grantor
hereby appoints the Administrative Agent as the Grantor’s attorney-in-fact, with
full authority in the place and stead of the Grantor and in the name of the
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, upon the occurrence and during the continuation of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, which appointment as attorney-in-fact is coupled
with an interest.
Section 8.    Administrative Agent May Perform. If the Grantor fails to perform
any agreement contained herein within a reasonable time after receipt of a
written request to do so from the Administrative Agent, upon five (5) Business
Days prior written notice the Administrative Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the
Administrative Agent, including, without limitation, the reasonable fees and
out-of-pocket expenses of its counsel, incurred in connection therewith, shall
be payable by the Grantor in accordance with Section 10.04 of the Credit
Agreement and shall be considered Obligations.
Section 9.    The Administrative Agent. It is expressly understood and agreed by
the parties hereto, and each Secured Party, by accepting the benefits of this
Agreement, acknowledges and agrees, that the obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement. The Administrative Agent shall act
hereunder on the terms and conditions set forth in the Credit Agreement. In the
event of any express conflict between the terms of this Agreement and the terms
of the Credit Agreement, the Credit Agreement shall control and govern, provided
that this provision shall not be interpreted in any way to affect any rights
expressly provided to the Secured Parties under this Agreement unless such
rights are expressly prohibited or restricted under the Credit Agreement.
Section 10.    Events of Default, Remedies.
A.    Remedies: Obtaining the Collateral Upon Event of Default. If any Event of
Default shall have occurred and be continuing, then and in every such case, the
Administrative Agent may, at any time or from time to time during the
continuance of such Event of Default:
(i)    Declare the entire right, title and interest of the Grantor in and to the
Collateral vested, subject to any binding and enforceable mandatory requirements
imposed by applicable law or by the DOT, the FAA or applicable Governmental
Authority and/or Airport Authority, in which event such rights, title and
interest shall immediately vest in the Administrative Agent, in which case the
Grantor agrees to execute and deliver such deeds of conveyance, assignments and
other documents or instruments as shall be requested by the Administrative Agent
in order to effectuate the transfer of such Collateral, together with any other
rights of the Grantor with respect thereto, to any designee or designees
selected by the Administrative Agent and approved by all necessary Governmental
Authorities and Airport Authorities (provided that if any of the foregoing is
not permitted under applicable law or by the DOT, the FAA or applicable
Governmental Authority and/or Airport Authority, the Administrative Agent for
the benefit of the Secured Parties shall nevertheless continue to have all of
the Grantor’s right, title and interest in and to all of the proceeds (of any
kind) received or to be received by the Grantor upon the transfer or other
disposition of such Collateral); it being understood that the Grantor’s
obligation to deliver such Collateral and such documents and instruments with
respect thereto, subject to the aforesaid limitations, is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by the Grantor of said obligations; and
(ii)    Sell or otherwise liquidate, or direct the Grantor to sell or otherwise
liquidate, any or all of the Collateral or any part thereof and take possession
of the proceeds of any such sale or liquidation, in each case subject to any
binding and enforceable mandatory requirements imposed by applicable law and
Airport Authorities with respect to Pledged Gate Leaseholds.
B.    Remedies; Disposition of the Collateral.
(i)    If any Event of Default shall have occurred and be continuing, the
Administrative Agent may from time to time exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, and to the extent not in violation of applicable law,
including Title 14, Title 49 and the DOT or FAA orders, regulations or
requirements issued pursuant thereto, and subject to the approval of all
necessary Governmental Authorities and Airport Authorities, all the rights and
remedies of a secured party on default under the UCC in effect in all relevant
jurisdictions at the time of such Event of Default, and the Administrative Agent
may also in its sole discretion, without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange, broker’s board or at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Administrative Agent may deem
commercially reasonable. To the extent not inconsistent with Title 14, Title 49
and the DOT or FAA orders, regulations or requirements issued pursuant thereto,
and any additional requirements of the applicable Governmental Authorities
and/or Airport Authorities, the Administrative Agent or any other Secured Party
may be the purchasers of any or all of the Collateral at any such sale and shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at such sale, to
use and apply any of the Obligations owed to such Person as a credit on account
of the purchase price of any Collateral payable by such Person at such sale.
Each purchaser at any such sale shall acquire the property sold absolutely free
from any claim or right on the part of the Grantor, and the Grantor hereby
waives, to the fullest extent permitted by law, all rights of redemption, stay
or appraisal which it now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted. The Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten (10)
days’ notice to the Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Grantor hereby
waives, to the full extent permitted by law, any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale.
(ii)    Except as otherwise provided herein, the Grantor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of any of the Collateral, including, without
limitation, any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which the Grantor would otherwise have under law;
and the Grantor hereby further waives to the fullest extent permitted by
applicable law: (a) all damages occasioned by such taking of possession; (b) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Administrative Agent’s rights hereunder;
and (c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. Any sale of, or
the grant of options to purchase, or any other realization upon, any Collateral
shall operate to divest all right, title, interest, claim and demand, either at
law or in equity, of the Grantor therein and thereto, and shall be a perpetual
bar both at law and in equity against the Grantor and against any and all
Persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through and under the Grantor.
(iii)    In connection with any foreclosure, collection, sale or other
enforcement of Liens granted to the Administrative Agent in this Agreement, the
Grantor will cooperate in good faith with the Administrative Agent or its
designee in obtaining all regulatory licenses, consents and other governmental
approvals necessary or (in the opinion of the Administrative Agent or its
designee) desirable to conduct all aviation operations with respect to the
Collateral and will, at the request of the Administrative Agent and in good
faith, continue to operate and manage the Collateral and maintain all applicable
regulatory licenses with respect to the Collateral until such time as the
Administrative Agent or its designee obtain such licenses, consents and
approvals, and at such time the Grantor will cooperate in good faith with the
transition of the aviation operations with respect to the Collateral to any new
aviation operator (including, without limitation, the Administrative Agent or
its designee).
Section 11.    Application of Proceeds.
(b)    All cash proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral pursuant to the exercise by the Administrative Agent of its remedies
as a secured creditor as provided in Section 10 of this Agreement shall be held
by the Administrative Agent as Collateral for, and then at any time thereafter
shall, in the discretion of the Administrative Agent, be applied, in whole or in
part, against all or any part of the Obligations in such order as provided for
in Section 2.17(b) of the Credit Agreement. Any surplus of such cash proceeds
held by the Administrative Agent and remaining after payment in full of all the
Obligations shall be promptly paid over to the Grantor or to whomever may be at
such time lawfully entitled to receive such surplus.
(c)    It is understood that the Grantor shall remain liable to the extent of
any deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the outstanding Obligations.
Section 12.    No Waiver; Discontinuance of Proceeding.
(a)    Each and every right, power and remedy hereby specifically given to the
Administrative Agent or otherwise in this Agreement shall be cumulative and
shall be in addition to every other right, power and remedy specifically given
under this Agreement or the other Loan Documents now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Administrative Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Administrative Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any default
or Event of Default or an acquiescence therein. No notice to or demand on the
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Administrative Agent to any other or further action in any circumstances
without notice or demand. In the event that the Administrative Agent shall bring
any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit the Administrative Agent may recover reasonable
out-of-pocket expenses, including reasonable attorneys’ fees, and the amounts
thereof shall be included in such judgment.
(b)    In the event the Administrative Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Administrative Agent, then and in every such case the Grantor, the
Administrative Agent and each holder of any of the Obligations shall to the
extent permitted by applicable law be restored to their respective former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies and powers of the Administrative Agent and the Secured Parties shall
continue as if no such proceeding had been instituted.
Section 13.    Amendments, etc. This Agreement may not be amended, modified or
waived except with the written consent of the Grantor and the Administrative
Agent (acting pursuant to and in accordance with the terms of the Credit
Agreement). Any amendment, modification or supplement of or to any provision of
this Agreement, any termination or waiver of any provision of this Agreement and
any consent to any departure by the Grantor from the terms of any provision of
this Agreement shall be effective only in the specific instance and for the
specific purpose for which made or given.
Section 14.    Termination; Release.
(a)    Upon the Security Agreement Termination Date, this Agreement shall
automatically terminate (provided that all indemnities set forth in the Credit
Agreement shall survive) and the Administrative Agent, at the request and
expense of the Grantor, will promptly execute and deliver to the Grantor a
proper instrument or instruments acknowledging the satisfaction and termination
of this Agreement, and, subject to the terms of the Credit Agreement, will duly
assign, transfer and deliver to the Grantor (without recourse and without any
representation or warranty) such of its Collateral as may be in the possession
of the Administrative Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement.
(b)    For the avoidance of doubt, subject to the applicable provisions under
the Credit Agreement, (i) if any Pledged Gate Leasehold ceases to be included in
the Collateral because it ceases to be used for servicing the scheduled air
carrier service utilizing Pledged Slots relating to the airport at which such
Pledged Gate Leasehold is located, such Pledged Gate Leasehold shall be
automatically released from the Lien of this Agreement and (ii) if any right,
title, privilege, interest and authority, now held or hereafter acquired by the
Grantor in connection with the right to use or occupy space in an airport
terminal becomes a Pledged Gate Leasehold, such right, title, privilege,
interest and authority shall be automatically subject to the Lien of this
Agreement.
(c)    Upon (i) any Disposition of any Collateral that is permitted under
Section 6.04 of the Credit Agreement (other than a Disposition of Collateral
referred to in clause (d), (e)(iv) or (f) of the definition of “Permitted
Disposition” in the Credit Agreement), (ii) the release of any Collateral from
the security interest granted hereby pursuant to Section 6.09(c) of the Credit
Agreement or (iii) the effectiveness of any written consent by the
Administrative Agent or the requisite Lenders as provided under the Credit
Agreement to the release of any Collateral from the security interest granted
hereby, such Collateral (and, subject in the case of clause (i) above to
compliance with Section 6.09(a) of the Credit Agreement, the Proceeds thereof)
shall be automatically released from the security interest granted under this
Agreement.
(d)    In connection with any release of any Collateral pursuant to this Section
14, the Administrative Agent will execute and deliver to the Grantor, at the
Grantor’s sole expense, all appropriate UCC termination statements and other
documents that the Grantor shall reasonably request to evidence such release.
The Administrative Agent shall have no liability whatsoever to any Secured Party
as a result of any release of Collateral by it as permitted by this Section 14.
Section 15.    Definitions. The following terms shall have the following
meanings. Such definitions shall be equally applicable to the singular and
plural forms of the terms defined.
“Agreement” has the meaning provided in the preamble hereto.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing an airport or related facilities.
“Collateral” has the meaning provided in Section 1 hereof.
“Credit Agreement” has the meaning provided in the recitals hereof.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Event of Default” shall mean any “Event of Default” as defined in the Credit
Agreement.
“Excluded Slots” shall mean (i) any Pledged Slots that are Disposed of by the
Grantor in a transaction permitted by the Credit Agreement; provided that a
Disposition of Pledged Slots referred to in clause (d), (e)(iv) or (f) of the
definition of “Permitted Disposition” in the Credit Agreement shall not cause
such Pledged Slot to be an Excluded Slot under this clause (i), and (ii) any FAA
Slots held by the Grantor (whether or not then operated by the Grantor) listed
on Schedule II of this Agreement as of the date of this Agreement or as updated
pursuant to Section 6(iv).
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FAA Slot” shall mean, in the case of airports in the United States, at any
time, the right and operational authority to conduct one Instrument Flight Rule
(as defined in Title 14) scheduled landing or take-off operation at a specific
time or during a specific time period at any airport at which landings or
take-offs are restricted, including, without limitation, slots and operating
authorizations, whether pursuant to FAA or DOT regulations or orders pursuant to
Title 14, Title 49 or other federal statutes now or hereinafter in effect.
“Gate Leaseholds” shall mean, at any time, all of the right, title, privilege,
interest and authority, now held or hereafter acquired, of the Grantor, in
connection with the right to use or occupy space in an airport terminal at any
airport.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Grantor” has the meaning provided in the preamble hereto.
“Pledged Gate Leaseholds” shall mean all Gate Leaseholds necessary at the
relevant time of determination for servicing the scheduled air carrier service
utilizing Pledged Slots relating to the airports at which such Pledged Slots are
located.
“Pledged Historical Rights” shall mean, at any time, any rights of the Grantor
to be granted at any future time FAA Slots at Newark Liberty International
Airport, LaGuardia Airport, Ronald Reagan Washington National Airport or John F.
Kennedy International Airport by virtue of the usage of Pledged Slots at such
airport, whether pursuant to FAA or DOT regulations or orders pursuant to Title
14, Title 49 or other federal statutes now or hereinafter in effect (excluding,
for the avoidance of doubt, any such rights associated with Excluded Slots).
“Pledged Slots” shall mean all of the FAA Slots held by the Grantor (whether or
not then operated by the Grantor) at Newark Liberty International Airport,
LaGuardia Airport, Ronald Reagan Washington National Airport and John F. Kennedy
International Airport, other than Excluded Slots.
“Proceeds” shall have the meaning assigned to that term under the UCC as in
effect in any relevant jurisdiction or under other relevant law and, in any
event, shall include, but not be limited to, any and all (i) proceeds of any
insurance, indemnity, warranty or guarantee payable to the Administrative Agent
or to the Grantor or any Affiliate of the Grantor from time to time with respect
to physical damage to any of the Collateral, (ii) payments (in any form
whatsoever), made or due and payable to the Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of Governmental Authority) and (iii)
instruments representing obligations to pay amounts in respect of the
Collateral.
“Requirements” has the meaning provided in Section 6(ii) hereof.
“Security Agreement Termination Date” shall mean the earlier of (i) the date on
which (a) the principal of and interest on all Loans shall have been paid in
full and all other amounts then due under the Loan Documents shall have been
paid in full, (b) all Commitments have been terminated, and (c) there are no
outstanding Letters of Credit (other than such as have been Cash Collateralized
or covered by a “back-to-back” letter of credit in accordance with the terms of
the Loan Documents) and (ii) the date on which all of the Collateral shall have
been released pursuant to Section 14(c).
“Title 14” shall mean Title 14 of the United States Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
successor or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto or any subsequent legislation
that amends, supplements or supersedes such provisions.
“Transfer Restriction” has the meaning provided in Section 1 hereof.
“United States Citizen” has the meaning provided in Section 4(viii) hereof.
Section 16.    Notices. Any notice or communication by the Grantor or the
Administrative Agent to the other is duly given if in writing and delivered in
Person or by first class mail (registered or certified, return receipt
requested), facsimile transmission or overnight air courier guaranteeing next
day delivery, to the other’s address:
(a)    if to the Grantor:
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Telephone: (718) 286-7900
Fax: (718) 425-9260
Attention: Senior Vice President and Treasurer
Email: Treasury@jetblue.com


with a copy to:


JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Telephone: (718) 286-7900
Fax: (718) 425-9260
Attention: General Counsel


(b)    if to the Administrative Agent, to its office at:
Citibank, N.A.
Loan Administration
1615 Brett Road, OPS 3
New Castle, DE 19720
Telephone: (302) 894-6010
Fax: (212) 994-0847
Attention: Owen Coyle
The Grantor or the Administrative Agent, by notice to the other, may designate
additional or different addresses for subsequent notices or communications.
All notices and communications will be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged, if
transmitted by facsimile; and the next Business Day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery.
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

Section 17.    Continuing Security Interest; Transfer of Loans. This Agreement
shall create a continuing security interest in the Collateral. This Agreement
shall (i) remain in full force and effect until the Security Agreement
Termination Date, (ii) be binding upon the Grantor, its successors and assigns,
and (iii) inure, together with the rights and remedies of the Administrative
Agent hereunder, to the benefit of the Administrative Agent and each other
Secured Party and each of their respective successors, permitted transferees and
permitted assigns; no other persons (including, without limitation, any other
creditor of the Grantor) shall have any interest herein or any right or benefit
with respect hereto. Without limiting the generality of the foregoing clause
(iii) and subject to the provisions of the applicable Loan Documents, any
Secured Party may assign or otherwise transfer any indebtedness held by it
secured by this Agreement to any other person or entity, and such other person
or entity shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party herein or otherwise, subject, however, to the
provisions of the applicable Loan Documents.
Section 18.    Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
Section 19.    Consent to Jurisdiction and Service of Process. Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall, to the extent permitted by law, be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in this Section
19. Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.01 of the Credit Agreement. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
Section 20.    Security Interest Absolute. The obligations of the Grantor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of the Grantor, except to the
extent that the enforceability thereof may be limited by any such event; (b) any
exercise or non-exercise, or any waiver of any right, remedy, power or privilege
under or in respect of this Agreement or any other Loan Documents, except as
specifically set forth in a waiver granted pursuant to Section 13; (c) any
amendment to or modification of any Loan Document or any security for any of the
Obligations, whether or not the Grantor shall have notice or knowledge of any of
the foregoing, except as specifically set forth in an amendment or modification
executed pursuant to Section 13; (d) any lack of validity or enforceability of
the Lien(s) created hereunder; or (e) any other circumstances which might
otherwise constitute a defense available to, or a discharge of, the Grantor
(other than payment or performance in accordance with the terms of the Loan
Documents).
Section 21.    Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
Section 22.    Headings. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.
Section 23.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same Agreement. A set of the
counterparts executed by all the parties hereto shall be lodged with the Grantor
and the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or electronic .pdf copy shall be effective
as delivery of a manually executed counterpart of this Agreement.
Section 24.    Successors and Assigns. This Agreement shall be binding upon the
Grantor and its successors and assigns and shall inure to the benefit of the
Administrative Agent and each Secured Party and their respective successors and
permitted assigns; provided that the Grantor may not transfer or assign any or
all of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, unless otherwise permitted by the applicable Loan
Documents (including without limitation a transaction permitted under Section
6.10 of the Credit Agreement). All agreements, statements, representations and
warranties made by the Grantor herein or in any certificate or other instrument
delivered by the Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of this Agreement and the other Loan Documents regardless
of any investigation made by the Secured Parties or on their behalf.
Section 25.    Construction of Schedule I. It is understood and agreed that
Schedule I is intended to be descriptive of the Pledged Slots as of the date
hereof and shall not be construed as limiting in any way the Collateral subject
to this Agreement.
Section 26.    Rules of Interpretation. The parties to this Agreement agree that
the rules of interpretation set out in Section 1.02 of the Credit Agreement
shall apply to this Agreement mutatis mutandis as if set out in this Agreement.
Section 27.    Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, if at any time the Administrative Agent shall enter
into any Intercreditor Agreement and such Intercreditor Agreement shall remain
outstanding, the rights granted to the Secured Parties hereunder, the lien and
security interest granted to the Administrative Agent pursuant to this Agreement
and the exercise of any right or remedy by the Administrative Agent hereunder
shall be subject to the terms and conditions of such Intercreditor Agreement. In
the event of any conflict between the terms of this Agreement and such
Intercreditor Agreement, the terms of such Intercreditor Agreement shall govern
and control with respect to any right or remedy, and no right, power or remedy
granted to the Administrative Agent hereunder shall be exercised by the
Administrative Agent, and no direction shall be given by the Administrative
Agent, in contravention of such Intercreditor Agreement.


[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the Grantor and the Administrative Agent each has caused
this Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.
JETBLUE AIRWAYS CORPORATION
By:

Name:    
Title:    







CITIBANK, N.A.,
as Administrative Agent
By:

Name:
Title:



[slotandgatesecurityag_image1.gif]SCHEDULE I


PLEDGED SLOTS


FAA Slots at John F. Kennedy International Airport (JFK)


Summer 2013



Count No.
Airport
Begin Time
End Time
Slot Type
Slot ID
Days
1
JFK
600
629
D
20130
1234567
2
JFK
600
629
D
20156
1234567
3
JFK
600
629
A
20451
1234567
4
JFK
600
629
D
20776
1234567
5
JFK
600
629
D
21293
1234567
6
JFK
630
659
D
20541
1234567
7
JFK
630
659
D
20611
1234567
8
JFK
630
659
D
20643
1234567
9
JFK
630
659
D
20762
1234567
10
JFK
630
659
A
20783
1234567
11
JFK
630
659
D
20786
1234567
12
JFK
630
659
D
20890
1234567
13
JFK
630
659
D
20902
1234567
14
JFK
630
659
D
21034
1234567
15
JFK
630
659
D
21189
1234567
16
JFK
630
659
D
21235
1234567
17
JFK
630
659
D
21315
1234567
18
JFK
630
659
A
21371
1234567
19
JFK
630
659
D
21373
1234567
20
JFK
700
729
A
20438
1234567
21
JFK
700
729
D
20550
1234567
22
JFK
630
659
D
20595
1234567
23
JFK
700
729
A
20691
1234567
24
JFK
700
729
D
20744
1234567
25
JFK
700
729
A
20750
1234567
26
JFK
700
729
A
20770
1234567
27
JFK
700
729
D
20805
1234567
28
JFK
700
729
A
20822
1234567
29
JFK
700
729
A
20989
1234567
30
JFK
700
729
D
21091
1234567
31
JFK
700
729
A
21237
1234567
32
JFK
700
729
A
21346
1234567
33
JFK
700
729
A
21382
1234567
34
JFK
730
759
A
20141
1234567
35
JFK
730
759
A
20250
1234567
36
JFK
730
759
D
20293
1234567
37
JFK
730
759
D
20352
1234567
38
JFK
730
759
A
20570
1234567
39
JFK
730
759
D
20601
1234567
40
JFK
730
759
D
20729
1234567
41
JFK
730
759
D
20949
1234567
42
JFK
730
759
A
21312
1234567
43
JFK
730
759
D
21394
1234567
44
JFK
800
829
D
20094
1234567
45
JFK
800
829
D
20230
1234567
46
JFK
800
829
A
20328
1234567
47
JFK
800
829
A
20481
1234567
48
JFK
800
829
A
20564
1234567
49
JFK
800
829
D
20569
1234567
50
JFK
800
829
D
20830
1234567
51
JFK
800
829
D
20844
1234567
52
JFK
800
829
D
20924
1234567
53
JFK
800
829
D
21075
1234567
54
JFK
800
829
D
21087
1234567
55
JFK
800
829
D
21107
1234567
56
JFK
800
829
D
21308
1234567
57
JFK
800
829
A
21331
1234567
58
JFK
800
829
D
21369
1234567
59
JFK
830
859
A
20081
1234567
60
JFK
830
859
A
20196
1234567
61
JFK
830
859
D
20251
1234567
62
JFK
830
859
A
20272
1234567
63
JFK
830
859
A
20282
1234567
64
JFK
830
859
A
20497
1234567
65
JFK
830
859
A
20703
1234567
66
JFK
830
859
A
20747
1234567
67
JFK
830
859
D
20796
1234567
68
JFK
830
859
A
20814
1234567
69
JFK
830
859
A
20919
1234567
70
JFK
830
859
D
20982
1234567
71
JFK
830
859
D
20986
1234567
72
JFK
900
929
A
20035
1234567
73
JFK
900
929
D
20080
1234567
74
JFK
900
929
D
20192
1234567
75
JFK
900
929
D
20775
1234567
76
JFK
900
929
D
20806
1234567
77
JFK
900
929
D
20821
1234567
78
JFK
900
929
D
20895
1234567
79
JFK
900
929
A
20971
1234567
80
JFK
900
929
A
20980
1234567
81
JFK
900
929
D
21124
1234567
82
JFK
900
929
A
21299
1234567
83
JFK
900
929
A
21310
1234567
84
JFK
900
929
D
21398
1234567
85
JFK
900
929
D
21401
1234567
86
JFK
900
929
A
21417
1234567
87
JFK
930
959
D
20004
1234567
88
JFK
930
959
D
20228
1234567
89
JFK
930
959
D
20305
1234567
90
JFK
930
959
D
20369
1234567
91
JFK
930
959
A
20634
1234567
92
JFK
930
959
A
20653
1234567
93
JFK
930
959
D
20704
1234567
94
JFK
930
959
D
20983
1234567
95
JFK
930
959
A
21052
1234567
96
JFK
930
959
D
21134
1234567
97
JFK
930
959
A
21169
1234567
98
JFK
930
959
D
21216
1234567
99
JFK
930
959
A
21232
1234567
100
JFK
930
959
A
21400
1234567
101
JFK
930
959
D
21423
1234567
102
JFK
930
959
A
21424
1234567
103
JFK
1000
1029
A
20077
1234567
104
JFK
1000
1029
D
20145
1234567
105
JFK
1000
1029
D
20190
1234567
106
JFK
1000
1029
D
20542
1234567
107
JFK
1000
1029
D
20837
1234567
108
JFK
1000
1029
A
20959
1234567
109
JFK
1030
1059
A
20109
1234567
110
JFK
1030
1059
D
20124
1234567
111
JFK
1030
1059
D
20193
1234567
112
JFK
1030
1059
D
20416
1234567
113
JFK
1030
1059
D
20641
1234567
114
JFK
1030
1059
D
20682
1234567
115
JFK
1100
1129
D
20318
1234567
116
JFK
1100
1129
A
20417
1234567
117
JFK
1100
1129
D
20527
1234567
118
JFK
1100
1129
A
20594
1234567
119
JFK
1100
1129
A
20650
1234567
120
JFK
1100
1129
A
20658
1234567
121
JFK
1100
1129
D
20754
1234567
122
JFK
1100
1129
D
20803
1234567
123
JFK
1100
1129
D
20981
1234567
124
JFK
1100
1129
D
21385
1234567
125
JFK
1130
1159
A
20018
1234567
126
JFK
1130
1159
D
20043
1234567
127
JFK
1130
1159
D
20246
1234567
128
JFK
1130
1159
A
20614
1234567
129
JFK
1130
1159
D
20699
1234567
130
JFK
1130
1159
A
21212
1234567
131
JFK
1200
1229
D
20001
1234567
132
JFK
1200
1229
D
20032
1234567
133
JFK
1200
1229
D
20201
1234567
134
JFK
1200
1229
A
20280
1234567
135
JFK
1200
1229
D
20539
1234567
136
JFK
1200
1229
A
20672
1234567
137
JFK
1200
1229
A
20771
1234567
138
JFK
1200
1229
D
21181
1234567
139
JFK
1200
1229
A
21270
1234567
140
JFK
1230
1259
A
20003
1234567
141
JFK
1230
1259
D
20118
1234567
142
JFK
1230
1259
A
20215
1234567
143
JFK
1230
1259
A
20259
1234567
144
JFK
1230
1259
D
20343
1234567
145
JFK
1230
1259
A
20476
1234567
146
JFK
1230
1259
A
20841
1234567
147
JFK
1230
1259
A
20964
1234567
148
JFK
1230
1259
A
21248
1234567
149
JFK
1230
1259
A
21278
1234567
150
JFK
1230
1259
A
21291
1234567
151
JFK
1230
1259
A
21355
1234567
152
JFK
1300
1329
D
20176
1234567
153
JFK
1300
1329
A
20529
1234567
154
JFK
1300
1329
D
20559
1234567
155
JFK
1300
1329
A
20915
1234567
156
JFK
1300
1329
D
20963
1234567
157
JFK
1300
1329
D
21311
1234567
158
JFK
1300
1329
D
21393
1234567
159
JFK
1300
1329
D
21422
1234567
160
JFK
1330
1359
A
20026
1234567
161
JFK
1330
1359
D
20229
1234567
162
JFK
1330
1359
A
20376
1234567
163
JFK
1330
1359
D
20581
1234567
164
JFK
1330
1359
D
20590
1234567
165
JFK
1330
1359
D
20635
1234567
166
JFK
1330
1359
A
20660
1234567
167
JFK
1330
1359
A
20968
1234567
168
JFK
1330
1359
D
21150
1234567
169
JFK
1330
1359
A
21160
1234567
170
JFK
1330
1359
D
21161
1234567
171
JFK
1400
1429
D
20129
1234567
172
JFK
1400
1429
D
20252
1234567
173
JFK
1400
1429
A
20441
1234567
174
JFK
1400
1429
A
20838
1234567
175
JFK
1400
1429
A
20947
1234567
176
JFK
1400
1429
A
21026
1234567
177
JFK
1400
1429
A
21078
1234567
178
JFK
1400
1429
A
21178
1234567
179
JFK
1400
1429
D
21195
1234567
180
JFK
1400
1429
D
21268
1234567
181
JFK
1400
1429
A
21408
1234567
182
JFK
1430
1459
D
20103
1234567
183
JFK
1430
1459
A
20395
1234567
184
JFK
1430
1459
D
20494
1234567
185
JFK
1430
1459
D
20521
1234567
186
JFK
1430
1459
D
20751
1234567
187
JFK
1430
1459
D
20931
1234567
188
JFK
1430
1459
A
21031
1234567
189
JFK
1430
1459
A
21061
1234567
190
JFK
1430
1459
A
21137
1234567
191
JFK
1430
1459
D
21314
1234567
192
JFK
1500
1529
D
20005
1234567
193
JFK
1500
1529
A
20334
1234567
194
JFK
1500
1529
A
20784
1234567
195
JFK
1500
1529
A
20937
1234567
196
JFK
1500
1529
D
21191
1234567
197
JFK
1500
1529
D
21354
1234567
198
JFK
1530
1559
D
20098
1234567
199
JFK
1530
1559
D
20127
1234567
200
JFK
1530
1559
D
20155
1234567
201
JFK
1530
1559
D
20356
1234567
202
JFK
1530
1559
A
20400
1234567
203
JFK
1530
1559
D
20952
1234567
204
JFK
1530
1559
D
21030
1234567
205
JFK
1530
1559
A
21081
1234567
206
JFK
1530
1559
A
21409
1234567
207
JFK
1600
1629
A
20041
1234567
208
JFK
1600
1629
A
20715
1234567
209
JFK
1600
1629
A
21148
1234567
210
JFK
1630
1659
D
21301
1234567
211
JFK
1630
1659
A
21399
1234567
212
JFK
1630
1659
A
20010
1234567
213
JFK
1630
1659
A
20114
1234567
214
JFK
1630
1659
D
20519
1234567
215
JFK
1630
1659
A
20537
1234567
216
JFK
1630
1659
D
20554
1234567
217
JFK
1630
1659
D
20629
1234567
218
JFK
1630
1659
A
20748
1234567
219
JFK
1630
1659
A
21063
1234567
220
JFK
1630
1659
D
21262
1234567
221
JFK
1700
1729
D
20054
1234567
222
JFK
1700
1729
A
20226
1234567
223
JFK
1700
1729
D
20292
1234567
224
JFK
1700
1729
A
20808
1234567
225
JFK
1700
1729
A
20883
1234567
226
JFK
1700
1729
A
21007
1234567
227
JFK
1700
1729
D
21080
1234567
228
JFK
1700
1729
D
21154
1234567
229
JFK
1700
1729
A
21207
1234567
230
JFK
1730
1759
A
20086
1234567
231
JFK
1730
1759
A
20088
1234567
232
JFK
1730
1759
D
20179
1234567
233
JFK
1730
1759
D
20195
1234567
234
JFK
1730
1759
D
20391
1234567
235
JFK
1730
1759
D
21184
1234567
236
JFK
1730
1759
D
21426
1234567
237
JFK
1800
1829
A
20110
1234567
238
JFK
1800
1829
A
20424
1234567
239
JFK
1800
1829
A
20817
1234567
240
JFK
1800
1829
A
21036
1234567
241
JFK
1800
1829
D
21115
1234567
242
JFK
1830
1859
A
20247
1234567
243
JFK
1830
1859
A
20260
1234567
244
JFK
1830
1859
D
20378
1234567
245
JFK
1830
1859
D
20486
1234567
246
JFK
1830
1859
D
20528
1234567
247
JFK
1830
1859
A
20732
1234567
248
JFK
1830
1859
A
20900
1234567
249
JFK
1830
1859
A
21060
1234567
250
JFK
1830
1859
D
21126
1234567
251
JFK
1830
1859
A
21188
1234567
252
JFK
1830
1859
D
21309
1234567
253
JFK
1830
1859
D
21349
1234567
254
JFK
1830
1859
D
21396
1234567
255
JFK
1900
1929
D
20069
1234567
256
JFK
1900
1929
D
20132
1234567
257
JFK
1900
1929
A
20134
1234567
258
JFK
1900
1929
A
20493
1234567
259
JFK
1900
1929
A
20532
1234567
260
JFK
1900
1929
A
20617
1234567
261
JFK
1900
1929
A
20749
1234567
262
JFK
1900
1929
A
21176
1234567
263
JFK
1900
1929
A
21259
1234567
264
JFK
1930
1959
D
20131
1234567
265
JFK
1930
1959
D
20255
1234567
266
JFK
1930
1959
D
20279
1234567
267
JFK
1930
1959
A
20323
1234567
268
JFK
1930
1959
D
20560
1234567
269
JFK
1930
1959
D
20842
1234567
270
JFK
1930
1959
A
21072
1234567
271
JFK
1930
1959
A
21221
1234567
272
JFK
2000
2029
D
20008
1234567
273
JFK
2000
2029
A
20039
1234567
274
JFK
2000
2029
A
20059
1234567
275
JFK
2000
2029
D
20295
1234567
276
JFK
2000
2029
A
20652
1234567
277
JFK
2000
2029
D
20689
1234567
278
JFK
2000
2029
D
20755
1234567
279
JFK
2000
2029
A
20788
1234567
280
JFK
2000
2029
D
21164
1234567
281
JFK
2000
2029
A
21273
1234567
282
JFK
2000
2029
D
21323
1234567
283
JFK
2000
2029
D
21365
1234567
284
JFK
2030
2059
D
20171
1234567
285
JFK
2030
2059
D
20275
1234567
286
JFK
2030
2059
D
20326
1234567
287
JFK
2030
2059
D
20556
1234567
288
JFK
2030
2059
A
20685
1234567
289
JFK
2030
2059
A
20779
1234567
290
JFK
2030
2059
A
20836
1234567
291
JFK
2030
2059
D
20958
1234567
292
JFK
2030
2059
A
21013
1234567
293
JFK
2030
2059
D
21183
1234567
294
JFK
2030
2059
D
21236
1234567
295
JFK
2030
2059
D
21341
1234567
296
JFK
2030
2059
D
21359
1234567
297
JFK
2100
2129
A
20025
1234567
298
JFK
2100
2129
A
20101
1234567
299
JFK
2100
2129
A
20107
1234567
300
JFK
2100
2129
D
20222
1234567
301
JFK
2100
2129
D
20263
1234567
302
JFK
2100
2129
D
20386
1234567
303
JFK
2100
2129
A
20625
1234567
304
JFK
2100
2129
A
20765
1234567
305
JFK
2100
2129
A
20777
1234567
306
JFK
2100
2129
A
20866
1234567
307
JFK
2100
2129
A
21001
1234567
308
JFK
2100
2129
D
21079
1234567
309
JFK
2100
2129
A
21256
1234567
310
JFK
2100
2129
A
21297
1234567
311
JFK
2100
2129
A
21329
1234567
312
JFK
2100
2129
A
21415
1234567
313
JFK
2130
2159
D
20014
1234567
314
JFK
2130
2159
A
20066
1234567
315
JFK
2130
2159
A
20112
1234567
316
JFK
2130
2159
D
20138
1234567
317
JFK
2130
2159
D
20207
1234567
318
JFK
2130
2159
A
20267
1234567
319
JFK
2130
2159
D
20345
1234567
320
JFK
2130
2159
D
20367
1234567
321
JFK
2130
2159
A
20382
1234567
322
JFK
2130
2159
A
20408
1234567
323
JFK
2130
2159
D
20546
1234567
324
JFK
2130
2159
A
20705
1234567
325
JFK
2130
2159
A
20956
1234567
326
JFK
2130
2159
D
21175
1234567
327
JFK
2130
2159
A
21284
1234567
328
JFK
2130
2159
A
21360
1234567
329
JFK
2200
2229
A
20006
1234567
330
JFK
2200
2229
A
20174
1234567
331
JFK
2200
2229
D
20312
1234567
332
JFK
2200
2229
A
20913
1234567
333
JFK
2200
2229
D
20961
1234567
334
JFK
2200
2229
A
21057
1234567
335
JFK
2200
2229
A
21325
1234567
336
JFK
2200
2229
A
21366
1234567
337
JFK
2230
2259
D
20011
1234567
338
JFK
2230
2259
D
20413
1234567
339
JFK
2230
2259
D
20473
1234567
340
JFK
2230
2259
D
20545
1234567
341
JFK
2230
2259
A
20562
1234567
342
JFK
2230
2259
A
20677
1234567
343
JFK
2230
2259
A
20738
1234567
344
JFK
2230
2259
D
20874
1234567
345
JFK
2230
2259
A
21083
1234567
346
JFK
2230
2259
D
21145
1234567
347
JFK
2230
2259
D
21223
1234567
348
JFK
2230
2259
A
21361
1234567
 
“A” means arrival slot; “D” means departure slot





FAA Slots at Newark Liberty International Airport (EWR)


Summer 2013



Count No.
Airport
Begin Time
End Time
Slot Type
Slot ID
Days
1
EWR
600
629
D
26050
1234567
2
EWR
730
759
D
27121
1234567
3
EWR
800
829
A
27141
1234567
4
EWR
800
829
D
27161
1234567
5
EWR
900
929
D
27230
1234567
6
EWR
900
929
D
27231
1234567
7
EWR
1030
1059
A
27289
1234567
8
EWR
1100
1129
D
27337
1234567
9
EWR
1200
1229
A
27390
1234567
10
EWR
1230
1259
A
27435
1234567
11
EWR
1230
1259
D
27447
1234567
12
EWR
1330
1359
A
27510
1234567
13
EWR
1330
1359
D
27526
1234567
14
EWR
1400
1429
D
27554
1234567
15
EWR
1430
1459
A
27574
1234567
16
EWR
1500
1529
D
27643
1234567
17
EWR
1600
1629
A
27695
1234567
18
EWR
1630
1659
A
27731
1234567
19
EWR
1630
1659
D
27751
1234567
20
EWR
1730
1759
A
27807
1234567
21
EWR
1730
1759
D
27824
1234567
22
EWR
1830
1859
D
27894
1234567
23
EWR
2030
2059
A
28030
1234567
24
EWR
2030
2059
A
28031
1234567
25
EWR
2100
2129
D
28079
1234567
26
EWR
2100
2129
D
28080
1234567
27
EWR
2130
2159
A
28101
1234567
28
EWR
2200
2229
A
28128
1234567
 
“A” means arrival slot; “D” means departure slot





FAA Slots at Ronald Reagan Washington National Airport (DCA)


Summer 2013



Count No.
Airport
Begin Time
End Time
Slot Type
Slot ID
Days
1
DCA
600
659
N
1102
1234567
2
DCA
2200
2259
N
1148
1234567
3
DCA
700
759
N
1147
12345..
4
DCA
800
859
N
1132
1234567
5
DCA
800
859
N
1150
1234567
6
DCA
900
959
N
1056
1234567
7
DCA
1000
1059
N
1030
1234567
8
DCA
1000
1059
N
1083
1234567
9
DCA
1100
1159
N
1223
1234567
10
DCA
1200
1259
N
1027
1234567
11
DCA
1300
1359
N
1142
1234567
12
DCA
1400
1459
N
1109
1234567
13
DCA
1600
1659
N
1389
1234567
14
DCA
1700
1759
N
1238
1234567
15
DCA
1800
1859
N
1401
1234567
16
DCA
1800
1859
N
1515
1234567
17
DCA
2000
2059
N
1308
12345.7
18
DCA
2100
2159
N
1065
12345.7
 
“N" means non-directional -- i.e., the slot can be used for either a departure
or an arrival





FAA Slots at LaGuardia Airport (LGA)


Summer 2013



Count No.
Airport
Begin Time
End Time
Slot Type
Slot ID
Days
1
LGA
600
629
D
3323
12345..
2
LGA
730
759
D
35158
12345..
3
LGA
830
859
A
35103
12345..
4
LGA
930
959
D
35012
12345..
5
LGA
1230
1259
A
35101
12345.7
6
LGA
1300
1329
D
35163
12345.7
7
LGA
1400
1429
A
35030
12345.7
8
LGA
1430
1459
D
35029
12345.7
9
LGA
1530
1559
A
35061
12345.7
10
LGA
1600
1629
D
35150
12345.7
11
LGA
2000
2029
A
35152
12345.7
12
LGA
2100
2129
D
35164
12345.7
13
LGA
2100
2129
A
35165
12345.7
14
LGA
2130
2159
A
3751
12345.7
15
LGA
2130
2159
D
35063
12345.7
16
LGA
630
659
D
3326
12345..
17
LGA
700
729
D
2201
12345..
18
LGA
800
829
A
2108
12345..
19
LGA
930
959
D
3318
12345..
20
LGA
1000
1029
A
2072
12345..
21
LGA
1030
1059
D
2182
12345..
22
LGA
1230
1259
A
3093
12345.7
23
LGA
1330
1359
D
3075
12345.7
24
LGA
1430
1459
A
3098
12345.7
25
LGA
1600
1629
D
3569
12345.7
26
LGA
1630
1659
A
2004
12345.7
27
LGA
1730
1759
D
2129
12345.7
28
LGA
1830
1859
A
2007
12345.7
29
LGA
1930
1959
D
2038
12345.7
30
LGA
2030
2059
A
3104
12345.7
31
LGA
2130
2159
A
3054
12345.7
 
“A” means arrival slot; “D” means departure slot







SCHEDULE II
EXCLUDED SLOTS


The following are Excluded Slots (for current and future IATA seasons):


Count No.
Airport
Begin Time
End Time
Slot Type
Slot ID
Days
1
DCA
800
859
N
11109
1234567
2
DCA
2100
2159
N
11110
1234567
 
“N" means non-directional -- i.e., the slot can be used for either a departure
or an arrival




iv